CONTRAT D'AMODIATION

ENTRE

LA GENERALE DES CARRIERES ET DES MINES 5.4.

MISOLE MINING SARL

RELATIF

AUX DROITS MINIERS ATTACHES AUX 6
CARRES COUVERTS PAR LE PERMIS D"
(TOTALEMENT) ET 3 (TROIS) CARRES CO
PERMIS D'EXPLOITATION (PE) 1077 DU sr

(SIX) CARRES DONT 3 (TROIS)
EXPLOITATION (PE) 14.366
UVERTS PARTIELLEMENT PAR LE
TE DE KALABI DE GECAMINES S.A.

N° 1854/7183 /sG/6c/2019

OCTOBRE 2019
CONTRAT D'AMODIATION

Nationale 6-193-AO1000M et Numéro Impôt AO7O1147F, et ayant son siège social au
n° 419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de
Lubumbashi, Province du Katanga, République Démocratique du Congo, «RDC»,
représentée aux fins des présentes par Monsieur Albert Yuma Mulimbi, Président du
Conseil d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur
Général ai, ci-après dénommée « Gécamines » ou « Amodiant », d'une part ;

Et

MISOLE MINING, société à responsabilité limitée, en abrégé, « MISOLE SARL », au
capital social de 10.000 USD, immatriculée au Registre du Commerce et du Crédit
Mobilier de Kolwezi sous le n° CD/KZT/RCCM/19-B-1034, Numéro d'Identification

Ci-après dénommées collectivement « Parties » et individuellement « Partie » :
PREAMBULE

B) Attendu que FRETIN CONSTRUCT a, par sa lettre n° 084/FC/LPK/PAM/19 du 18
Septembre 2019, informé Gécamines de la cession de 6 (six) carrés dont 3 carrés

Page 2 sur 30
Contrat d'amodiation n° 1854/7183/SG/GC/2019
C) Attendu que Gécamines a, par sa lettre n° 892/DG/19 du 25 Septembre 2019, donné
Son accord quant à ce, et a exigé que FRETIN CONSTRUCT lui communique le
contrat de cession signé avec son Affilié MISOLE :

D) Attendu que FRETIN et GÉCAMINES ont signé en date du 10 octobre 2019 l'acte de
résolution n° 7182/1853/56/6C/2019 portant résolution du contrat d'amodiation
mentionné au point A) ci-dessus :

E) Attendu que l'Amodiataire va Poursuivre les travaux de recherches sur le Polygone
Amodié dont les croquis et cordonnées sont annexés au présent Contrat
d'Amodiation afin de réaliser l'Etude de Faisabilité Bancable :

F) Attendu que l'Amodiant a accepté d'amodier totalement le périmètre couvrant les 3
(trois) carrés du PE 14.366 et 3 (trois) carrés du PE 1077 ;

Amodiés, notamment ceux d'exploiter du minerai contenant du cuivre, du cobalt et
d'autres substances associées valorisables :

H) Attendu que les Parties se Sont accordées sur les conditions de leur collaboration :
IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. INTERPRETATION

1.1 Définitions
Dans le présent contrat d'amodiation, ci-après « Contrat d'Amodiation », sauf s'ils y
sont définis autrement, les termes commençant par une majuscule auront Ja
signification ci-dessous. Les définitions données en cette clause seront applicables à
la fois à la forme singulière et plurielle, et notamment les termes :

faculté de sous-louage, de tout ou une partie des droits attachés à un droit minier,
moyennant rémunération.

< Budget» signifie une estimation et un calendrier détaillés de tous les frais à
exposer par l'Amodiataire et de toutes les recettes attendues relatifs au(x)
Programme(s) qui sera ou seront Établi(s) pour la Période d'Exploration et la Période
de Développement,

<Cadastre Minier » ou « CAMI>» signifie l'entité publique de la République
Démocratique du Congo responsable notamment de l'enregistrement des droits
Miniers et de carrières.

Droits miniers Amodiés » signifie tous droits attachés aux Permis d'Exploitation
devant couvrir le polygone Amodié au sens du Code Minier susceptible d'être exercés

Page 3 sur 30
Contrat d’amodiation n° 1854/7183/5G/GC/2019
par le titulaire en se conformant aux normes définies dans l'EIES et le PGES et ce
dans les limites du périmètre définies par les coordonnées géographiques et figurant
sur le plan en annexe et que l'Amodiant donne en amodiation à l'Amodiataire en vertu
du présent contrat et du Code Minier.

“Chiffre d'Affaires Brut » signifie le montant total des ventes de Produits
réalisées par l'Amodiataire à partir de l'exploitation de tout gisement mis en évidence
sur le Permis Amodié.

<Code JORC » signifie l'édition 2012 du Code australo-asiatique pour la Déclaration
des Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais.

«Date d'Entrée en Vigueur de l'Amodiation» a le sens qui lui est attribué à Ja
Clause 2.2.1.
«Date de Commencement de la Production Commerciale » signifie la date de
l'expédition du premier chargement des Produits marchands, quelle que soit la nature
de la vente commerciale, exception faite des échantillons envoyés à l'étranger pour
analyse.
«Date de Signature de l'Amodiation » signifie la date de signature du présent
Contrat d'Amodiation par les Parties.
< Développement » signifie, en ce qui concerne le Permis Amodié, les opérations où
les travaux effectués ayant pour objet ou liés à la préparation de l'Exploitation, y
compris la construction ou l'installation d'un broyeur ou de tous autres équipements
utilisés pour la concentration, le traitement ou autres valorisations des produits
minéraux.
< Équivalent Cuivre-Cobalt » signifie l'équivalent économique d'une quantité
déterminée de cuivre en cobalt Selon un ratio cuivre-cobalt déterminé par le prix fixé
dans la Déclaration de Ressources et des Réserves de l'Amodiataire établie
conformément aux normes internationales de l'industrie minière et actualisée tous les
ans.
< Exploïtation » signifie en ce qui concerne le Permis Amodié, les travaux miniers
d'extraction, de production, de traitement, de transport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, de traitement
des produits et d'aménagement et de restauration des périmètres d'exploitation.
< Exploration » signifie, en ce qui concerne le Permis Amodié, toutes les opérations
ou les travaux réalisés ayant pour objet d'établir notamment l'existence, la
localisation, la quantité, la qualité ou l'étendue d'un gisement commercial de minerai
de cuivre ou de cobalt à l'intérieur des périmètres couverts par le Permis Amodié, ÿ
Compris la préparation d'une étude de faisabilité et toute autre étude ou analyse.
< Jour Ouvrable » signifie un jour autre que le samedi, le dimanche où un jour férié
légal en République Démocratique du Congo.

R

Page 4 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
< LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Znteresr
Sefflement Rate for deposits) en Dollars américains (USD) de l'Association des
Banquiers Britanniques par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de paiement de la redevance. Si la page est remplacée ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant (tous deux agissant
raisonnablement) doivent convenir d'une autre page où d'un service affichant le taux
approprié.

< Mt/Cuivre » signifie un million de tonnes de cuivre.

< Opérations » signifie l'Exploration, le Développement, et l'Exploitation du Permis
Amodié et la gestion et la commercialisation des Produits.

«Permis Amodiés » signifie les Permis d'Exploitation couvrant le Polygone Amodié, y
compris les droits qui y sont attachés, et amodié par l'Amodiant à l'Amodiataire
conformément au présent Contrat d'Amodiation.

< Polygone Amodié » signifie trois (3) carrés amodiés totalement du PE 14.366 et 3
(trois) carrés amodiés partiellement du PE 1077 à l'Amodiataire :

< Produits » signifie tous les produits finis provenant de l'exploitation de minerai de
cuivre, de cobalt et/ou d'autres substances associées valorisables, sur le Permis
Amodié, y compris les concentrés Cupro-cobaltifères, les cathodes de cuivre et de
cobalt et, le cas échéant, le cuivre à haute teneur.

< Programme » signifie une description raisonnablement détaillée des Opérations à
conduire et des objectifs à Poursuivre par l'Amodiataire pendant une période donnée
à déterminer, au cours de la Période d'Exploration et de la Période de Développement.
« Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code
JORC.

< Réglementation Minière » signifie la loi n° 007/2002 du 11 juillet 2002 portant
Code Minier telle que modifiée et complétée par la Loi n° 18/001 du 9 mars 2018 de la
République Démocratique du Congo et le décret n° 038/2003 du 26 mars 2003
portant Règlement Minier, tel que modifié et complété par le Décret n° 18/024 du 08
juin 2018.

1.2.Interprétation
121 Le «niveau de minéralisation » dans le Permis Amodié sera déterminé
conformément aux méthodes et à la terminologie du Code JORC :
12.2 La référence à «une quantité de cuivre ou au Cuivre » concernant le
Permis Amodié inclura également l'Equivalent Cobalt-Cuivre, notamment en

ce qui concerne la détermination :
C:
Page 5 sur 30 °
Contrat d'amodiation n° 1854/7183/SG/GC/2019
1.2.3

12.4

Article 2.

2.1

211

2.1.2

() de la base pour le calcul du montant de pas de porte à payer par
l'Amodiataire ;

(ii) de la quantité totale de minerai que contient ou contiennent le ou les
gisement(s) mis en évidence sur l'ensemble du Polygone Amodié. Cette
quantité sera couverte par le présent Contrat d'Amodiation qui pourra
être remplacé, le cas échéant et après accord des Parties, par un
contrat de cession.

Les « normes internationales de l'industrie minière » ou les « normes de

l'industrie » se réfèrent aux normes généralement applicables dans

l'industrie minière internationale Îce qui comprend, le cas échéant, [la

Charte et] les Dix Principes du Développement Durable du Conseil

International des Mines et des Métaux (ICMM).

Les références à :

Y une personne incluent toute société, tout partenariat, ou toute
association sans personnalité morale (disposant, ou non, d'une
personnalité juridique distincte) :

“une société incluent toute société, société commerciale, ou personne
morale, où qu'elle soït constituée : et

* toute référence de ce type sera interprétée de manière à inclure les
successeurs, cessionnaires ou ayants droit autorisés de cette personne
ou société, et toute référence aux représentants d'une personne ou
d'une société se rapportera à ses dirigeants, salariés, conseils
juridiques ou autres conseillers professionnels, sous-traitants, agents,

avocats et autres représentants dûment autorisés.

RINCIPES G RAI
Objet
L'objet du présent Contrat d'Amodiation est d'accorder une amodiation à
l'Amodiataire sur les droits miniers attachés au Polygone Amodié,
conformément à la Réglementation Minière applicable.

Cette amodiation, accordée par l'Amodiant à l'Amodiataire, comporte le
droit exclusif et total d'effectuer sur le périmètre délimité au point E) du
préambule du présent Contrat d'Amodiation, tous travaux d'Exploration,
de Développement et d'Exploitation et de disposer, en toute propriété et
liberté, des Produits qui en sont extraits, dans le respect des dispositions
de la Réglementation Minière, dans la limite de l'exploitation effective de
minerai sur l'ensemble du périmètre couvert par le Permis Afodié.

Page 6 sur 30 4

Contrat d’amodiation n° 1854/7183/SG/GC/2019
2.13

2.2
2.2.1

2.2.2

Article 3.

Les Parties reconnaissent que les droits d'Exploration, de Développement
et d'Exploitation accordés à l'Amodiataire au titre du Contrat
d'Amodiation concernent le cuivre, le cobalt et d'autres substances

valorisables.

Durée

Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits découlant des présentes

entreront en vigueur, entre les Parties après son enregistrement par le

CAMI conformément aux dispositions de l'article 179 du Code en

application de la clause 4.1 ci-dessous, étant entendu que, dans tous les

cas, cette date sera postérieure à la date de signature du présent Contrat
d'Amodiation (la « Date d'Entrée en Vigueur de l'Amodiation »).

Date d'Expiration de l'Amodiation

Aux fins de la Clause 2.1.2, les Parties reconnaissent que le présent

Contrat d'Amodiation et les droits découlant des présentes resteront en

vigueur pour une durée de vingt-cinq (25) ans renouvelable, pour la même

période, après négociations entre les Parties. Dans tous les cas, avant
cette date, le présent Contrat peut prendre fin à la première des dates
suivantes :

() la date à laquelle l'ensemble des Produits résultant de l'exploitation
Sont obtenus dans la limite des Réserves Prouvées contenues dans le
minerai exploité au titre des Permis Amodiés (ou l'Equivalent Cuivre-
Cobalt et autres substances associées) : ou

(ii) la date à laquelle les Permis Amodiés ne pourront plus être ni
renouvelés ou ni prolongés dans toute la mesure permise par la
Réglementation Minière (la « Date d'Expiration de l'Amodiation »).

OPPOSABI. REGISTRI EL CONTRAT

D'AMODIATION

Les Parties conviennent que le présent Contrat d'Amodiation sera enregistré au
Cadastre Minier et l'Amodiant s'assurera que les droits de l'Amodiataire au titre du
présent Contrat d'Amodiation, et relatifs au Permis Amodié, demeurent valides et
opposables aux tiers et enregistrés au Cadastre Minier.

Article 4.

PAII

4.1 Loyer

Taux de loyer 7 &

Page 7 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
Le taux de loyer mensuel est de 9.000 USD (neuf mille Dollars américains) ou
son équivalent en franc congolais au taux de change en vigueur le jour du
paiement, impôt mobilier compris.

L'Amodiataire ne payera le loyer qu'une seule fois à l'Entrée en Vigueur du
Contrat d'Amodiation pour permettre au CAMI de percevoir le 1 % de la taxe
Pour enregistrement du Contrat d'Amodiation conformément à l'article 179 du
Code Minier.

Après ce paiement, le loyer sera compris dans les Royalties.

4.2 Pas de Porte

Au titre de droit d'accès au business avec l'Amodiant, l'Amodiataire paiera à ce
dernier un pas de porte dont le montant, non remboursable et les modalités de
Paiement seront déterminés dans un avenant ad hoc à conclure au terme de
l'étude de faisabilité.

D'ores et déjà les Parties conviennent que le pas de porte sera calculé à partir
des réserves déterminées dans l'étude de faisabilité sur base du taux de 35
USD/TCu.

Les réserves supplémentaires au-delà des réserves déterminées dans l'étude de
faisabilité donneront lieu au pas de porte additionnel.

Toutefois l'Amodiataire accepte pour marquer son accord de payer le pas de
porte, de payer anticipativement 500.000 USD (cinq cent mille de Dollars
américains) au titre d'avance sur le pas de porte, dès l'Entrée en Vigueur du
Contrat.

4.3 Royalties

4.3.1 Taux de Royalties
En contrepartie des droits accordés par l'Amodiant à l'Amodiataire au
titre du présent Contrat d'Amodiation et pour l'utilisation des Permis
Amodiés, l'Amodiataire paiera à l'Amodiant une redevance d'amodiation de
15% (un et demi pour cent) du Chiffre d'Affaires Brut réalisé
effectivement par l'Amodiataire, impôt sur les revenus locatifs compris.
Le premier paiement de Royalties interviendra dans les 3 (trois) mois à
dater de la signature du Contrat d'Amodiation. À cette date, les royalties
Seront calculées sur la base des recettes brutes  prévisionnelles
déterminées dans l'étude de faisabilité. Par la suite, le loyer sera calculé
sur les recettes brutes réelles.
4.3.2 Fréquence de paiement
Les Royalties sont exigibles trimestriellement dans les quinze (15) jours
qui suivent la réception d'une facture établie par l'Amodiant à compter
de la Date de Commencement de la Production Commerciale,

|
Page 8 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019

à
4.3.3 Relevés et Facturation

Les paiements dus à l'Amodiant par l'Amodiataire, au titre de Royalties,
feront l'objet d'une comptabilisation trimestrielle par l'Amodiataire
accompagnée des détails pertinents. Les relevés de la production, fournis
à l'Amodiant, seront présumés être faits de bonne foi et corrects, à
moins que, dans les six (6) mois à compter de la date de réception,
l'Amodiant ne formule une objection écrite et introduise une demande,
auprès de l'Amodiataire, en vue d'une rectification,

L'Amodiant établira et enverra une facture trimestrielle originale du
montant de Royalties dues sur la base des relevés qui lui auront été
Communiqués par l'Amodiataire.

Sous réserve du droit de contrôle et de vérification des Opérations
prescrit par la Réglementation Minière, l'Amodiant aura la faculté de
procéder, lui-même ou par un cabinet d'audit mandaté par lui, à ses frais
et moyennant notification écrite préalable à l'Amodiataire, à tout
Moment, à un audit de la production réalisée qui lui permettra de vérifier
le calcul de Royalties dues.

Tous les audits seront réalisés par l'Amodiant, ou le cabinet d'audit
mandaté par lui, pendant les heures de service aux bureaux de
l'Amodiataire où tous les livres et documents nécessaires à un audit de la
production devront être conservés.

AU terme d'un audit, l'Amodiant pourra formuler une objection, par écrit,
et demander l'ajustement des comptes tel que prévu à la présente Clause
4.3.3. L'Amodiataire sera tenu de procéder à un tel ajustement des
comptes sans délai à compter de la réception de la demande de
l'Amodiant, sauf contestation de l'Amodiataire. En cas de désaccord
concernant l'ajustement des comptes, les Parties pourront entamer une
Procédure d'arbitrage conformément à la clause 17.2 ci-dessous.

4.3.4 Paiement

Selon la demande de l'Amodiant, l'Amodiataire procédera au versement
de Royalties dues en Dollars US ou en Francs Congolais en appliquant le
taux de change du jour de paiement au profit d'un compte bancaire de
l'Amodiant à Communiquer formellement à l'Amodiataire.

À la demande écrite de l'Amodiant, le paiement peut se faire en nature.
Pour ce faire, l'Amodiataire livrera à l'Amodiant durant le mois de
paiement concerné, un tonnage de minerais et/ou d'intrants industriels
correspondant au montant de Royalties dues. Le tonnage de minerais à
livrer ainsi que leurs caractéristiques seront déterminés d'un commun

Page 9 sur 30
Contrat d'amodiation n° 1854/7183/SG/GC/2019 &
accord, dans un contrat commercial à conclure au moment de l'opération.
Toute dépense additionnelle résultant du paiement de Royalties à
l'Amodiant en nature sera supportée par ce dernier.

En ce qui concerne les intrants industriels, et pour autant que les
conditions fixées par l'Amodiataire soient compétitives, la livraison sera
effectuée après l'acceptation desdites conditions par l'Amodiant.

Article 5. DROITS DE L'AMODIA AIRE

L'amodiation accordée par le présent Contrat d'Amodiation comprend les droits définis à
l'article 1.1 et 2.1

Article 6.  DECLARATIONS E GARANTIES

6.1  L'Amodiataire déclare et garantit qu'il a la capacité et le pouvoir de conclure et
d'exécuter le présent Contrat d'Amodiation et que toutes les autorisations
requises ont été obtenues et qu'il est éligible aux droits miniers conférés par le
présent Contrat d'Amodiation, conformément à la Réglementation Minière.

6.2. A l'égard des Permis Amodiés, l'Amodiant déclare et garantit que :

6.21. Il a la capacité et le pouvoir de conclure et d'exécuter le présent Contrat
d'Amodiation et que toutes les autorisations requises ont été obtenues :

6.2.2. Il est titulaire exclusif du Permis Amodié et des droits qui en découlent :

6.2.3. Les Permis Amodiés ne sont soumis à aucune charge, privilège ou sûreté
quelconque en faveur des tiers et ne font l'objet d'aucune procédure,
revendication ou différend qui pourrait affecter les droits de
l'Amodiataire sur les Permis Amodiés :

6.2.4. Aucune notification d'annulation, de retrait, de manquement, d'application
de pénalités, de suspension d'activités ou toute forme de sanction des
autorités Congolaises, n'a été reçue ou n'est, à sa connaissance, attendue
par l'Amodiant : et

6.2.5. A sa connaissance, toute Exploration, Développement ou autres Opérations
menées par lui ou pour son compte sur les Permis Amodiés ont été
exécutés conformément aux règles de l'art et dans le respect de la
Réglementation Minière applicable.

Article 7. OBLIGATIONS DES PARTIES

7.1 Obligations de l'Amodiataire

L'Amodiataire assumera ses responsabilités propres résultant de l'Article 177 du
Code Minier dans les limites des droits miniers Amodiés notamment :

Page 10 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019 J

ll /
Les principales obligations de l'Amodiataire au titre du présent Contrat

d'Amodiation sont les suivantes :

711

7.12

713

7.14

715

7.1.6

717

L'Amodiataire prend à sa charge tous les impôts (droits superficiaires),
taxes et redevances dus à l'Etat tels que prévus dans la Réglementation
Minière relatifs auxdits Permis d'exploitation qui soient imposables à
l'Amodiant conformément au Code Minier étant entendu que l'inexécution
de cette obligation donnera le droit à l'Amodiant d'appliquer la clause
résolutoire conformément à l'article 177(a) du Code Minier.

Si l'Amodiataire effectue ces paiements directement, il aura l'obligation
de soumettre à l'Amodiant les quittances correspondantes dans les 3 jours
suivant leur réception.

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à la
Clause 4 ci-haut.

L'Amodiataire s'engage à appliquer toutes les lois et la réglementation
concernant la conduite des Opérations sur les Permis Amodiés ; étant
entendu que l'inexécution de cette obligation donnera le droit à l'Amodiant
de résilier le présent Contrat d'Amodiation conformément à l'article
177(b) du Code Minier.

L'Amodiataire réalisera les investissements nécessaires pour poursuivre
l'Exploration et le Développement des Permis Amodiés sur la base des
Budgets et des Programmes et plus généralement conformément aux
exigences minimales de la Réglementation Minière et qui correspondront
plus généralement aux normes internationales de l'industrie minière. Le
but poursuivi par l'exécution des travaux d'Exploration est d'identifier des
Réserves Prouvées de cuivre et/ou de cobalt sur l'ensemble du périmètre
des Permis Amodiés.

L'Amodiataire s'engage à prendre toutes les dispositions nécessaires pour
assurer sous sa seule responsabilité, la sécurisation de tout le périmètre
couvert par les Permis Amodiés.

L'Amodiataire réalisera aussi, conformément à la Règlementation Minière,
la maintenance et la réhabilitation dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux
normes internationales de l'industrie minière.

L'Amodiataire s'engage à réaliser l'Etude de Faisabilité dans un délai de
dix-huit mois comptés à partir de la signature du contrat. Avant
l'Exploitation, et sauf accord contraire des Parties motivé par le souci de
maintenir les Permis Amodiés en vigueur, l'Amodiataire transmettra à
l'Amodiant une étude de faisabilité réalisée conformément à la

Page 11 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
Règlementation Minière et qui correspond aux normes internationales de
l'industrie minière, ayant au moins les informations listées à l'annexe 5.

718 L'Amodiataire s'engage à promouvoir le développement social des
communautés environnantes, selon un cahier des charges à adopter après
concertation avec ces communautés.

719  L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux tiers,
l'opportunité de prester des services et de livrer des fournitures
nécessaires aux Opérations pourvu que les conditions offertes par
l'Amodiant soient commercialement concurrentielles et soient conformes
aux spécifications requises.

7.110. Accorder à l'Amodiant sans restriction et selon les mêmes conditions que
celles faïtes aux autres usagers de l'Amodiataire, le libre accès et usage
des infrastructures routières, fluviales et autres situées à l'intérieure du
périmètre couvert par les Droits Miniers Amodiés.

7.2. Obligations de l'Amodiant

Les obligations principales de l'Amodiant au titre du présent Contrat

d'Amodiation sont les suivantes :

(i) donner accès à l'Amodiataire à toutes les données, informations,
registres et rapports relatifs aux Permis Amodiés :

(ii) préparer et déposer une demande d'enregistrement du Contrat
d'Amodiation au CAMI conformément aux dispositions des articles 177-
179 du code Minier et des articles 369 et 370 du Règlement Minier
dans les dix jours ouvrables suivant l'entrée en vigueur du contrat à
condition que l'Amodiataire lui fournisse en temps utile toute
l'information exacte requise par l'Article 370 du Règlement, étant
entendu que l'Amodiataire s'engage par le contrat à le faire :

(ii) sauf négligence ou faute de l'Amodiataire, l'Amodiant s'engage à
défendre les droits miniers Amodiés lorsqu'un tiers présenterait des
demandes ou introduirait une action en justice contre l'Amodiant ou
l'Amodiataire portant sur ces droits miniers : et à le défendre en cas
de trouble de jouissance et lui apportera toute son assistance :

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(elles que définies à la Clause 7.1 ci-dessus), soutenir et assister —
l'Amodiataire à remplir ses obligations au titre de la Réglementation
Minière congolaise et dans ses relations avec les autorités congolaises,
dans le but de préserver la validité et la conformité des Permis
Amodiés et garantir à l'Amodiataire une jouissance paisible pour la
réalisation de ses travaux d'Exploration, de Développement et

Page 12 sur 30 Y

Contrat d’amodiation n° 1854/7183/5G/GC/2019
d'Exploitation ; les Parties conviennent que l'obligation mentionnée dans
le présent paragraphe (iv) s'entend d'une obligation de moyens ;

(v) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à la Clause 7.1 ci-dessus), maintenir les Permis
Amodiés pleinement en vigueur, et les renouveler pour la durée
maximale autorisée par la Réglementation Minière congolaise en vigueur
avant l'expiration duxdits Permis :

(vi) accomplir, aux frais exclusifs de l'Amodiataire toutes autres
démarches administratives requises pour garantir l'opposabilité des
droits accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation :

7.3. Obligations Mutuelles
L'Amodiant et l'Amodiataire s'engagent à coopérer pour assurer l'opposabilité du
présent Contrat d'Amodiation, sa validité et le renouvellement immédiat des
Permis Amodiés, aux frais de l'Amodiataire.

Article 8. RESILTATION

L'Amodiant aura le droit de résilier le présent Contrat d'Amodiation, sans préjudice de

réclamations en dommages et intérêts, seulement dans l'hypothèse où :

8.1  L'Amodiant a notifié à l'Amodiataire un manquement à une obligation de paiement
visée aux Clauses 7.11 et 7.12 et l'Amodiataire n'a pas remédié audit manquement
dans les quatre-vingt-dix (90) jours qui suivent cette notification H

8.2 L'Amodiant a notifié à l'Amodiataire un manquement à la Clause 7.13, qui,
conformément à l'article 177 du Code Minier, est susceptible d'avoir des
conséquences financières et administratives préjudiciables pour l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1 remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification ; ou

8.2.2 n'a pas commencé à y remédier dans ledit délai de quatre-vingt-dix (90)
jours, étant entendu que dans cette hypothèse, l'Amodiataire : devra
continuer à faire tout effort raisonnable et devra prendre toute mesure
appropriée afin de remédier à ce manquement dans un délai raisonnable
après ladite période de quatre-vingt-dix (90) jours :

8.3 L'Amodiant a notifié à l'Amodiant un manquement significatif à une obligation
importante visée aux Clauses 7.14 à 7.1.8 et l'Amodiataire n'a pas :

8.3.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent

la notification ;
Page 13 sur 30 à
Contrat d'amodiation n° 1854/7183/5G/GC/2019
8.3.2. commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,

Article 9.

étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans un délai raisonnable après ladite
période de quatre-vingt-dix (90) jours.

SUPERVISION

9.1. Droit d'inspection

9.11

9.12

9.13

Moyennant un préavis donné à l'Amodiataire, l'Amodiant aura, jusqu'à la
Date d'Expiration de l'Amodiation, un droit de surveillance et d'inspection
des travaux de l'Amodiataire effectués sur l'ensemble du périmètre
couvert par les Permis Amodiés.

L'Amodiant peut, pour des besoins d'évaluation, prélever des échantillons
des minerais se trouvant sur le périmètre couvert par les Permis Amodiés.
Il est cependant convenu que ni l'Amodiant ni ses agents dûment mandatés
n'ont aucun droit de déplacer des minerais sans l'accord préalable de
l'Amodiataire.

9.2. Comité de suivi

9.2.1

9.2.2

9.2.3

Article 10.

L'Amodiant et l'Amodiataire créeront un comité conjoint dont la
composition initiale et les missions seront diffusées à la Date d'Entrée en
Vigueur de l'Amodiation. (le « Comité Conjoint »).

L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de chaque trimestre) à l'Amodiant et au
Comité Conjoint les rapports et les résultats des travaux d'exploration. Le
Comité Conjoint pourra examiner et discuter de ces informations à titre
consultatif

Le Comité Conjoint discutera également de tout autre sujet d'importance
concernant la conduite du Programme de Travaux d'Exploration, y compris
les circonstances dans lesquelles l'Amodiataire requiert le soutien de
l'Amodiant. Le Comité Conjoint communiquera, par écrit avec copie à
l'Amodiant, ses avis relatifs à tous les sujets examinés et/ou discutés
avec l'Amodiataire.

: PERIODE D'EXPLORATION

10.1 Programme des Travaux et Budget

10.1.1

L'Amodiataire déclare par la présente son engagement de mettre en
œuvre, pendant la Période d'Exploration, un programme d'exploration
établi conformément aux normes internationales de 4 minière

Page 14 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
10.2.

10.3.

10.4.

dans le but d'identifier des Ressources de cuivre, de cobalt et/ou d'autres
substances valorisables, sur l'ensemble du périmètre couvert par les
Permis Amodiés.(le « Programme de Travaux d'Exploration »).

La Période d'Exploration sera composée des Phases d'Exploration et des
engagements minimums de dépenses à communiquer par l'Amodiataire, dans
les 30 jours qui suivent la signature du présent Contrat, et qui feront
partie intégrante de celui-ci.

Date de commencement de la période d'exploration

L'Amodiant et l'Amodiataire conviennent que toutes les activités énumérées ci-
dessous devront être accomplies avant le début de la Période d'Exploration :

10.2.1. la mise à jour, l'enregistrement auprès du CAMTI et l'approbation par la
DPEM (Direction chargée de la Protection de l'Environnement Minier) des
Plans Environnementaux pour les Permis Amodiés :

10.2.2. la preuve satisfaisante de la constitution effective de la sûreté financière
de réhabilitation requise par les Plans Environnementaux pour les Permis
Amodiés ;

10.2.3. la nomination des membres et du Directeur du Comité Conjoint.

Durée de la Période d'Exploration

10.3.1. l'Amodiataire devra commencer les travaux d'exploration au plus tard [30]
jours après la date à laquelle l'Amodiataire aura payé à l'Amodiant le
premier acompte, et ce après une notification faite à l'Amodiant.

10.32. l'Amodiataire aura le droit de réaliser des travaux d'exploration pendant
une période de neuf mois calendaire à compter de la Date de notification
susmentionnée (la «Période d'Exploration»), étant entendu que la
Période d'Exploration peut être prolongée à la demande de l'Amodiataire
acceptée par l'Amodiant ou pendant la durée d'un Evénement de Force
Majeure conformément à la Clause 13 ou pendant le temps nécessaire à la
résolution d'un litige.

10.3.3. Au terme de la période d'exploration, une étude de faisabilité devra être
présenté à l'Amodiant pour acceptation.

Résultats et échantillons

La propriété des résultats (y compris des recherches, rapports où autres

produits des travaux) et des échantillons physiques résultant des activités de

forage sera allouée de la manière suivante :

10.4.1. les résultats et les échantillons physiques relatifs aux Permis Amodiés
seront détenus conjointement par l'Amodiataire et l'Amodiant jusqu'à la

restitution des Permis concernés à l'Amodiant :
Page 15 sur 30
Contrat d'amodiation n° 1854/7183/5G/GC/2019
10.4.2. sans préjudice de l'obligation de communiquer les rapports concernant les
résultats d'exploration à l'Amodiant et au Comité Conjoint, les originaux
de tels rapports et les échantillons physiques resteront sous la seule
garde de l'Amodiataire et seront conservés dans les locaux de
l'Amodiataire en RDC, jusqu'à ce que les Permis auxquels ils
correspondent soient restitués à l'Amodiant, auquel cas lesdits rapports
et échantillons physiques seront transmis ou mis à disposition de
l'Amodiant conformément à la Clause 9.2.2.

10.4.3.l'Amodiant aura le droit d'accéder par elle-même ou par un tiers
mandataire de son choix aux originaux des rapports et aux échantillons
physiques sous la garde de l'Amodiataire dans ses locaux pour effectuer
une inspection ou des essais où toute autre vérification à sa discrétion, à
condition d'informer l'Amodiataire de manière raisonnablement anticipée
pour ne pas perturber les Opérations.

10.4.4. Les Parties reconnaissent l'importance de protéger l'intégrité et la qualité
des échantillons physiques. Les Parties reconnaissent qu'au moins un
quart des échantillons originaux seront conservés jusqu'à la restitution
des Permis à l'Amodiant. Tous tests additionnels requis ou initiés par
l'Amodiant seront réalisés aux frais de l'Amodiant.

10.4.5.Les originaux des rapports d'exploration et les échantillons physiques
correspondant aux Permis Amodiés seront mis à la disposition de
l'Amodiant au lieu de son choix en RDC, dans les 30 jours qui suivent la
restitution du Permis, et aux frais de l'Amodiant.

Article 11. TO! P T
111 l'Amodiataire aura le droit de poursuivre les travaux de recherche et toutes

11.2.

113.

autres activités de développement qu'elle jugera opportuns dans le but d'établir
des Réserves Prouvées et de parvenir à une exploitation économiquement viable
des Permis Amodiés contenant du cuivre, du cobalt et/ou d'autres substances
valorisables ; :

l'Amodiataire aura le droit de poursuivre ses activités sur le périmètre des Permis
Amodiés pendant la Période de Développement sur la base d'un programme de
travail, établi conformément aux normes internationalement admises pour
identifier les Réserves Prouvées et, actualisé au moins annuellement selon les
recommandations formulées par le Comité Conjoint, et communiqué à l'Amodiant (le
« Programme de Travaux de Développement »).

La Période de Développement commencera à la date d'approbation du premier
Programme de Travaux de Développement par l'Amodiant et l'Amodiataire (la
«Date de Commencement de Période de Développement»). La Période de

Page 16 sur 30 L
Contrat d’amodiation n° 1854/7183/SG/GC/2019
Développement sera celle retenue par le Comité Conjoint suivant les
recommandations formulées sur le Programme des Travaux de Développement, (la
«Durée de la Période de Développement »), étant entendu que la Durée de la
Période de Développement peut être prolongée dans les cas suivants :

> en cas de difficulté d'accès aux Permis Amodiés, dûment notifiée et justifiée

par écrit à l'Amodiant, y compris pour des raisons sécuritaires ou des
questions relatives aux communautés environnantes et/ou à des mineurs
artisanaux, pendant la durée nécessaire pour surmonter ces difficultés ;

> en Cas de Force Majeure conformément à la Clause 13 :

> pendant la durée nécessaire à la résolution d'un litige.

Article 12. CESSION

12.1. Cession des droits et obligations

12.11.

12.12.

12.13.

12.14.

Aucune Partie ne pourra céder ses droits et obligations résultant du
présent Contrat d'Amodiation sans le consentement préalable et écrit
de l'autre Partie.

Nonobstant les termes de l'Article 12.11, chaque Partie peut céder
ses droits et obligations résultant du présent Contrat d'Amodiation à
un Affilié, étant entendu que ladite cession ne peut intervenir que
pour des besoins légitimes de réorganisation, dûment documentés à
l'attention de l'autre Partie.

Dans l'hypothèse où cet Affilié cesse d'être un Affilié, la Partie
cédante s'engage à prendre toutes les mesures requises afin de
s'assurer que cet Affilié lui rétrocède sans délai l'ensemble des droits

et obligations résultant du présent Contrat d'Amodiation.

Les Parties concluront les accords nécessaires et effectueront les
formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas échéant, de la
rétrocession.

12.2. Changement de contrôle

12.2.1.

Sans préjudice des stipulations de l'Article 12.1, le consentement
préalable de l'Amodiant sera requis en cas de projet de vente ou
d'achat de parts, titres ou de participation dans le capital de
l'Amodiataire ou de l'un de ses Affiliés, lorsqu'une telle vente où un tel
achat entraîne, directement ou indirectement, un changement dans le
Contrôle de l'Amodiataire (la « Transaction Envisagée »).

Page 17 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019

fe
12.2.2. Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

12.2.3. Dans les trente Jours Ouvrables suivant la date à laquelle l'Amodiataire
a eu connaissance du projet de la Transaction Envisagée, l'Amodiataire
devra en avertir l'Amodiant par écrit, cette notification devant être
accompagnée de l'ensemble des informations (i) documentant de
manière complète la Transaction Envisagée et (ii) permettant de
justifier des capacités techniques et financières de l'entité projetant
d'acquérir lesdites parts ou participations dans le capital de
l'Amodiataire ou de son Affilié (la « Notification de la Transaction
Envisagée »).

12.2.4.L'Amodiataire devra, à ses frais exclusifs, communiquer à l'Amodiant
toute information ou preuve que l'Amodiant pourrait raisonnablement
requérir de nature à documenter la Transaction Envisagée ou en vue de
déterminer si la Transaction Envisagée est susceptible d'impacter
négativement la capacité de l'Amodiataire d'exécuter ses obligations au
titre du présent Contrat d'Amodiation, ou de manière plus générale,
d'impacter les intérêts de l'Amodiant.

12.2.5.Les Parties conviennent que l'Amodiant ne sera aucunement tenu
d'accorder son consentement à la Transaction Envisagée, étant entendu
que son silence ne pourra valoir acceptation de la Transaction
Envisagée.

12.3. Sous-amodiation

Conformément à l'article 177 du Code Minier, l'Amodiataire s'interdit, pendant

toute la durée du présent Contrat d'Amodiation, de sous-amodier le Permis

Amodié.

Article 13. ORCE MAJEUR

13.1. Si une Partie est affectée par un Cas de Force Majeure qui empêcherait
cette Partie de remplir tout ou partie de ses obligations au titre du présent
| Contrat d'Amodiation, elle en notifiera par écrit l'autre Partie le plus tôt
| possible, et dans tous les cas dans un délai de quinze (15) Jours Ouvrables à
| compter de la prise de connaissance du Cas de Force Majeure, en indiquant
| avec précision les événements constitutifs du Cas de Force Majeure ainsi que
| la durée estimée de la suspension de l'exécution des obligations affectées.
|

Page 18 sur 30 SF
Contrat d'amodiation n° 1854/7183/SG/GC/2019,

à
13.2.

13.3.

13.4.

Nonobstant toute clause contraire, les Parties conviennent que la survenance
d'un Cas de Force Majeure ne pourra suspendre l'exécution des obligations de
paiement à la charge de l'Amodiataire reprises aux termes de l'Article 4.

La durée de la Période de d'Exploration ou de la Période de Développement,
sera, le cas échéant, augmentée de la durée du Cas de Force Majeure.

Si le Cas de Force Majeure perdure plus de 12 (douze) mois, chacune des
Parties aura le droit de demander la résiliation du présent Contrat
d'Amodiation conformément aux stipulations de l'Article 17 sans nouvelle
obligation ou devoir entre les Parties.

Article 14. RESPONSABILITES

14.1.

14.2.

L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible
vis-à-vis de l'État conformément aux dispositions de l'article 177 du Code
Minier. L'Amodiataire est, nonobstant toute clause contraire, redevable des
impôts, taxes et redevances dus en vertu des Permis d'Exploitation à compter
de la Date d'Entrée en Vigueur de l'Amodiation.

Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable
vis-à-vis de l'État, sous réserve de son droit de recours contre l'Amodiataire
pour tous les montants, intérêts et pénalités en découlant, conformément aux
dispositions de l'article 177 du Code Minier.

Article 15. AUTRES STIPULATIONS
15.1. Confidentialité
| 15.11. Annonces

Aucune annonce publique, d'une quelconque nature (ÿ compris tout
communiqué de presse ou toute divulgation) ne sera faite en relation avec
le présent Contrat d'Amodiation, sauf accord contraire convenu par écrit
entre les Parties, excepté si le droit en vigueur en République
Démocratique du Congo ou le droit applicable à l'un des Affiliés des
Parties l'exige, y compris toute réglementation de tout marché boursier
auquel toute Partie ou l'un de ses Affiliés est soumis.

15.12. Informations confidentielles

Sous réserve des stipulations des Articles 15.1.3 et 15.16, chaque Partie
préservera la confidentialité, et veillera à ce que ses dirigeants,
employés, agents et conseils professionnels respectifs préservent la
confidentialité de toutes informations, tous documents et tous autres
supports fournis à l'une des Parties, notamment par une autre Partie, l'un

de ses consultants ou conseils, ou reçus par elle, y compris par toute
Page 19 sur 30
Contrat d'amodiation n° 1854/7183/SG/GC/2019
autorité,
discussioi

en relation avec le présent Contrat d'Amodiation et/ou toute
n ou document en lien avec sa négociation, et identifiés comme

confidentiels (les « Informations Confidentielles »).

15.13. Exclusions
L'Article
(0)

Gi)

(iii)

Gv)

(@)]

15.12 ne s'applique pas :
aux informations qui sont, ou deviennent, disponibles
publiquement (autrement que par violation du présent Contrat
d'Amodiation) ou développées de manière indépendante par
une Partie ;

aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en sa possession avant leur
divulgation, tel qu'attesté par des pièces écrites :

aux informations communiquées par une Partie à des Affiliés,
des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets
associés au développement des Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve
que le destinataire concerné des Informations
Confidentielles :

a. Soit soumis à une obligation de confidentialité au titre
d'obligations professionnelles ou contractuelles ; ou

b. soit informé de la nature confidentielle de ces
Informations Confidentielles et s'engage par écrit à
respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le
présent Article 15.1 :

à la divulgation d'informations, dans la mesure requise par la
loi, par toute juridiction compétente, une instance de
régulation où un marché boursier reconnu : et

aux divulgations d'informations auxquelles les Parties ont
préalablement donné leur accord écrit.

15.14. Obligations de confidentialité

Aux fins de l'Article 15.12, les Parties devront :

Page 20 sur 30 (
Contrat d’amodiation n° 1854/7183/SG/GC/2019 4
4
() conserver tout document, équipement et matériel qui font
partie des Informations Confidentielles dans des zones sûres
et des fichiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient
divulguées à des personnes non autorisées :

(ii) maintenir des procédures administratives adéquates, afin de
prévenir toutes pertes d'Informations Confidentielles : et

(iii) informer immédiatement l'autre Partie en cas de pertes
éventuelles de toutes Informations Confidentielles de sorte
que cette dernière puisse demander une mesure conservatoire
ou prendre des mesures appropriées.

15.15. Restitution d'Informations Confidentielles
A la demande d'une Partie, l'autre Partie devra :

1 détruire où retourner à cette dernière tous les documents
et supports (et toutes les copies) contenant, reflétant,
intégrant, ou fondés sur des Informations Confidentielles :

2. effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique ; et

3. certifier par écrit à cette dernière qu'elle s'est conformée aux
exigences du présent Article 15.1 étant entendu que l'Amodiant
peut conserver les documents et supports contenant, reflétant,
intégrant ou fondés sur les Informations Confidentielles dans la
mesure requise par la loi ou par toute autorité gouvernementale ou
réglementaire, ainsi que les procès-verbaux de toute réunion de ses
organes sociaux, et tout document de travail incorporant des
Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée,
sous réserve d'une notification préalable à l'autre Partie, à
conserver lesdites Informations Confidentielles pour une durée
égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées
ou détruites restent soumises aux stipulations du présent Article

15.1.
4 SX
Page 21 sur 30

Contrat d’amodiation n° 1854/7183/SG/GC/2019
15.1.6. Durée des obligations de confidentialité

152.

15.3.

15.4.

15.5.

Les obligations contenues dans le présent Article 15.1 expireront au
terme d'une période de vingt-quatre (24) mois à compter de la Date
d'Expiration de l'Amodiation sous réserve que cette expiration soit sans
préjudice de toute obligation continue des Parties de préserver le
caractère confidentiel de toute information dès lors que cette obligation
est imposée par la loi.
Divisibilité
Il est convenu que la non-validité, l'inopposabilité, l'illégalité, l'inefficacité ou
l'impossibilité de mettre en œuvre une stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité, la légalité,
l'efficacité et la mise en œuvre de ses autres stipulations, qui continueront
de trouver application. Toutefois, les Parties négocieront de bonne foi en vue
du remplacement de la stipulation concernée par une stipulation valable,
opposable, légale, efficace et présentant autant que possible les mêmes
effets que ceux qu'elles attendaient de la stipulation remplacée.

Avenant
Aucune modification du présent Contrat d'Amodiation ne sera valide et ne
fera partie du présent Contrat d'Amodiation à moins d'avoir été faite par
écrit et signée par les Parties.
Intégralité de l'accord des Parties
Le présent Contrat d'Amodiation constitue l'intégralité de l'accord entre les
Parties, et remplace toutes les déclarations et accords antérieurs relatifs à
l'objet des présentes, verbaux ou écrits.
Notifications
1451 Toutes notifications, requêtes, demandes et/ou autres
communications se rapportant au présent Contrat d'Amodiation se
feront par écrit et seront réputées avoir été faites lorsqu'elles ont
été envoyées aux Parties, (i) par lettre recommandée ou par porteur
avec accusé de réception, ou (ii) par courrier électronique aux
adresses suivantes :
Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES 5.4.
À l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi

République Démocratique du Congo
Page 22 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
Pour l'AMODIATAIRE :

MISOLE MINING SARL
A l'attention de Madame la Gérante
310, Avenue Chemin Public
Commune de Manika
Ville de Kolwezi
Province du Lualaba
République Démocratique du Congo
14.52 Les notifications et/ou autres communications seront valables et
seront réputées avoir été effectuées (i) en cas de réception du
courrier recommandé par la poste où par porteur, à la date de la
remise si celle-ci est opérée pendant les heures normales de service
ou, sinon, le Jour Ouvrable suivant le jour de la réception :
14.5.3 Tout changement d'adresse sera notifié par écrit à l'autre Partie au
moins dix (10) Jours Ouvrables avant son effectivité.
15.6. Langue
15.11. Tout document ou communication adressé par les Parties au titre du,
ou concernant le présent Contrat d'Amodiation, devra être en
français ;

15.12. Le présent Contrat d'Amodiation a été signé en version française.

Article 16. DROIT APPLICABLE

Le présent Contrat d'Amodiation sera interprété conformément au droit de la
République Démocratique du Congo, par lequel il est régi.

Article17. RI T DES DI RI S
17.1 Accord Amiable

17.11 En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées
s'engagent, avant d'instituer toute procédure arbitrale, et sauf urgence, à
se rencontrer pour tenter de parvenir à un règlement à l'amiable.

1712 À cet effet, les Parties se rencontreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la
plus diligente. Si le litige ou le différend n'est pas l'objet d'un règlement
amiable dans les quinze (15) Jours Ouvrables de la réunion, toute Partie
peut le soumettre à l'arbitrage.

17.2 Arbitrage

Page 23 sur 30
Contrat d'amodiation n° 1854/7183/SG/GC/2019

F

17.3

17.4

17.21 Tous différends ou litiges découlant du présent Contrat d'Amodiation
ou en relation avec celui-ci seront tranchés selon le règlement
d'arbitrage du Centre National d'Arbitrage, de Conciliation et de
Médiation « CENACOM » en sigle, institué auprès de la Fédération des
Entreprises du Congo, (FEC) en sigle, par (3) arbitres siégeant à
Kinshasa (RDC) et désignés conformément à ce règlement et statuant
selon le droit de la République Démocratique du Congo. La langue de
l'arbitrage sera le français.

17.2.2 Les Parties devront exécuter immédiatement la décision du tribunal
arbitral et renoncer à tout droit d'appel dans la mesure où les Parties
ont le droit à cette renonciation. L'approbation de ladite décision aux
fins d'exequatur peut être demandée par chaque Partie devant
n'importe quelle juridiction compétente.

Renonciation à l'immunité

Les Parties renoncent par les présentes de manière irrévocable et
inconditionnelle à toute demande ou droit à l'immunité, y compris l'immunité
souveraine qui peut être applicable actuellement ou à l'avenir au titre des

procédures et des mesures d'exécution engagées à leur encontre où à
l'encontre de leurs actifs, et en particulier chaque Partie accepte :

(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et

(b)les mesures d'exécution, y compris toutes sortes de mesures
provisoires ou conservatoires (que ce soit avant ou après une sentence
ou un jugement), demandées à son encontre ou à celle de ses actifs,
tels que tous biens, revenus et créances, dus par tout débiteur.

Invalidité/Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
devient illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec
toute suppression ou modification nécessaire pour être considérée comme
légale, valide et opposable et donner effet à l'intention commerciale des
Parties. Si cela n'est pas possible, la stipulation affectée sera réputée ne pas
faire partie du présent Contrat d'Amodiation, et la légalité, la validité et le
caractère opposable des autres stipulations n'en seront pas affectés.

Article 18. ORMAI { GISTR T "A TATION

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur de Division au
Département Juridique de l'Amodiant aux fins de procéder à l'authentification du

Page 24 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019

FT
Contrat et à l'accomplissement des formalités d'usage auprès du CAMI
conformément aux dispositions des articles 12, alinéa 12, et 182 du Code Minier.

Article 19. ENTREE EN VIGUEUR ET DUREE

Le présent contrat entre en vigueur à la date de sa signature par les Parties pour
une durée de 25 ans renouvelable pour la même durée après négociations entre les
Parties.

EN FOI DE QUOI, les Parties ont signé à Lubumbashi, le présent Contrat, le
. en quatre exemplaires originaux, chacune des Parties

reconnaissant en avoir retenu un, le troisième étant réservé au Cadastre Minier et le
dernier au Ministre des Mines.

E DES CARRIERES ET DES M

Directeur Général a.i.

Pour MISOLE MINING SARL

Rd

| T1 BAI JIE
| Gérante

Page 25 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
ANNEXES 1 et 2 : CERTIFICATS DU PE 1077 et DU PE 14366

Page 26 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019
ANNEXE 3 AU CONTRAT N° 1854/7183/SG/GC/2019
AVEC MISOLE MINING
CROQUIS ET COORDONNEES GEOGRAPHIQUES
6 CARRES DE KALABI
PE 14366 ET PE 1077 GECAMINES (PARTIELLEMENT)

PE 14366
(ex PE 13259)

(ex PE 464)

10°47'30"S

26°44'00"E

Longitude (E) Latitude (S)

6 CARRES

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Réf.: CLARKE 1866

Page 27 sur 30
Contrat d'amodiation n° 1854/7183/SG/GC/2019
CONTENU 4 AISABILIT

L'Etude de Faisabilité signifie les études effectuées et financées par l'Amodiataire, qui
feront l'objet d'un rapport écrit détaillé, évaluant le potentiel commercial d'un ou des
gîtes minéralisé(s), sélectionné(s) par l'Amodiataire, situé(s) dans le périmètre couvert
par les Permis Amodiés et visant à établir si sa dimension et ses teneurs justifient
l'exploitation d'une mine et la production commerciale de la manière normalement
requise par les institutions internationales. L'Etude de faisabilité contiendra, par
conséquent, au moins les informations suivantes :

i) une description du ou des gisement (s) qui sera (seront) mis en production,
ii) l'estimation des réserves de minerais pouvant être récupérées et l'estimation de
la composition et du contenu de celles-ci,
iii) la procédure proposée pour le développement, les Opérations et le transport,
iv) les résultats des tests de traitement des minerais et des études de rentabilité
de leur exploitation,
(v) la qualité des produits finis et produits intermédiaires à détailler et les descriptions

du marché de tous les produits soit intermédiaires, soit sous-produits, soit finis,

{vi) la nature, l'importance et la description des Installations dont l'acquisition est
proposée, des Installations de concentration et de traitement métallurgique si la
taille, l'étendue et la localisation du gisement le justifient,

(vi) les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées, y
compris un calendrier de ces Dépenses,

(vif) toutes les études nécessaires d'impact des opérations sur l'environnement et leurs
a
coûts,

(x) l'époque à laquelle il est proposé que le gisement soit mis en production
commerciale,

(x) toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisement de taille et de qualité suffisantes pour
justifier le développement d'une mine, en tenant compte de tous les aspects

ff
Page 29 sur 30
Contrat d’amodiation n° 1854/7183/SG/GC/2019 fà
pertinents des points de vue commercial, fiscal, économique ou autres, y compris ce
qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

(i) les besoins en fonds de roulement pour les premiers mois d'exploitation du ou des
gisement(s) jusqu'à l'encaissement des premières recettes de commercialisation,

(ii) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
schémas de traitement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, hôpitaux, centres de loisirs
et culturels, activités agricoles, etc.), les voies d'importation et d'exportation et
les procédures de commercialisation,

tit) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

(xiv) les sources de financement sur le marché international,

{xv) la période de financement initial et le début de l'autofinancement.

Page 30 sur 30 4
Contrat d'amodiation n° 1854/7183/SG/CC/201!
ACTE DE RESOLUTION DU CONTRAT D'AMODIATION
N° 7182/1853/56G/GC/2019

ENTRE :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec
Conseil d'Administration, en abrégé « GECAMINES S.A.», en sigle « GCM
S.A. », au capital social de 2.401.500.000.000 CDF, immatriculée au Registre du
Commerce et du Crédit Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-
1678, Numéro d'Identification Nationale 6-193-A01000M et Numéro Impôt
AOT7O1147F, et ayant son siège social au n° 419, Boulevard Kamanyola, à
Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi, Province du Katanga,
République Démocratique du Congo, « RDC », représentée aux fins des présentes
par Monsieur Albert Yuma Mulimbi, Président du Conseil d'Administration, et
Monsieur Jacques Kamenga Tshimuanga, Directeur Général ai, ci-après
dénommée « GECAMINES », d'une part :

ET :

FRETIN CONSTRUCT SARL, une société à responsabilité limitée,
immatriculée au Registre du Commerce et du Crédit Mobilier de Matadi sous le
numéro RCCM/CD/BC/M/14-B-0041, numéro d'identification nationale 01-450-
34943 et Numéro Impôt A0705327Z, et ayant son siège social au n° 3452,
Route Kikanda, Ville de Matadi, Province du Kongo Central, République
Démocratique du Congo, «RDC», représentée aux fins des présentes par
Monsieur Landu Konde Simon, Gérant, ci-après dénommée « FRETIN
CONSTRUCT », d'autre part,

PRÉAMBULE :

(A) Attendu que Gécamines et FRETIN CONSTRUCT ont signé en date du 25
Février 2019, le Contrat d'Amodiation 1798/7107/5G/GC/2019 relatif
aux droits miniers attachés aux 7 (sept) carrés dont quatre 4 (quatre)

4

1
7
couverts par le Permis d'Exploitation (PE) 1077 (partiellement) et 3
(trois) carrés couverts par le Permis d'Exploitation (PE) 14.366
(totalement) du site de Kalabi de Gécamines :

(B) Attendu qu'aux termes de la lettre n° 084/FC/LPK/PAM/19 du 18
septembre 2019, FRETIN CONSTRUCT a exprimé, conformément à
l'article 12 du Contrat d'Amodiation, son intention de se retirer du
Contrat d'Amodiation et ce, en sollicitant de Gécamines l'accord préalable
à la cession de ses droits et obligations résultant dudit contrat en faveur
respectivement des sociétés MISOLE MINING Sarl et CNMC CONGO
COMPAGNIE MINIERE Sarl;

(C) Attendu que Gécamines a, par sa lettre n° 892/DG/19 du 25 septembre
2019, pris acte de ladite cession en donnant son accord à FRETIN
CONSTRUCT ;

(D) Attendu qu'en conséquence, conformément à la législation minière en
matière et en vue de permettre l'enregistrement des nouveaux
amodiataires, les Parties prennent l'engagement de la résolution, à
l'amiable, du présent Contrat d'Amodiation.

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Résolution anticipée.

Conformément aux dispositions de l'article 8 du Contrat d'Amodiation n°
1798/7107/56/GC/2019, relatif à la résiliation du Contrat ainsi qu'à l'article 177
alinéa 3 du Code Minier portant clauses résolutoires d'un contrat d'amodiation,
les Parties conviennent de mettre fin, de commun accord, aux droits et
obligations résultant du Contrat d'Amodiation afférent aux Permis d'Exploitation
n° 1077 et 14,366.

Article 2 : Restitution du droit minier amodié.

Les Parties reconnaissent qu'à compter de la date de la signature du présent
Acte de Résolution du Contrat d'Amodiation, les droits miniers amodiés sont

? F) é
restitués à l'Amodiant et que l'Amodiataire est libéré de toute responsabilité s'y
rapportant.

Article 3 : Validité du droit amodié.

L'Amodiataire s'engage à apporter toute l'assistance raisonnable à l'Amodiant en
vue de permettre le recouvrement par ce dernier de la pleine et entière
jouissance des droits miniers amodiés en ce qui concerne l'apurement des droits
superficiaires annuels par carré et le respect de toutes les obligations
environnementales relatifs aux Permis d'Exploitation.

Article 4 : Radiation de l'inscription de l'amodiation.

Le présent Acte de résolution du Contrat sera pris en compte par le Cadastre
Minier dans la radiation de l'inscription de l'amodiation faite en faveur de
FRETIN CONSTRUCT et l'Amodiant s'assurera que (i) les droits et obligations
de l'Amodiataire relatifs aux Permis d'Exploitation Amodiés ne demeurent plus
en vigueur ; et que (ii) l'Amodiataire ne fait plus partie du Contrat d'Amodiation.

Article 4 : Entrée en vigueur.
Le présent Acte entre en vigueur à la date de sa signature.

En foi de quoi les parties ont signé à Lubumbashi, l'Acte de Résolution du Contrat
d'Amodiation, le 10 Octobre 2019 en trois exemplaires originaux, chacune des
Parties reconnaissant en avoir reçu un et le dernier étant réservé au Cadastre
Minier.

Jacques k shi Albei

Directeur Général a.i Président CU, Admfilstration
